                     Case 1:19-cr-00940-JCH Document 208 Filed 02/11/21 Page 1 of 1

                     UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEW MEXICO
                                             MINUTE SHEET
                               BEFORE THE HONORABLE JUDITH C. HERRERA

                                                       Status Conference
CR No: 19-940 JCH                         USA vs.         Charley

Date:      2/11/21                        Defendant:      Brandon Charley                 Interpreter:   n/a

Time In/Out:      11:00 – 11:10           Total Time:     10 minutes                      Hearing in:       remote - via Zoom
                                          Court
Clerk:            E. Romero                               Paul Baca         Probation Officer:    n/a
                                          Reporter:
AUSA:             Joseph Spindle and Letitia Simms        Defendant’s Counsel:       Jason Bowles and Robert Gorence

                                                        PROCEEDINGS

11:00 Court in session; Parties state appearances
Mr. Spindle outlines outstanding issues
Mr. Gorance responds and states counsel will be filing a motion to continue the current trial setting; Defendant concerned
about a fair cross section of jurors; Defendant is out of custody and compliant with all conditions of release; Suggests a trial
date in August or September.
Mr. Bowles has nothing to add
Mr. Spindle responds and concurs with Mr. Gorance;
Court concurs and will grant the parties motion to continue
11:10 Court is adjourned
